Louis B. Heller, J.
Motion by plaintiff to strike defendant’s answer as sham and frivolous.
The complaint seeks to have a judgment of divorce granted plaintiff in the State of Florida made a judgment of this court and to have a money judgment entered for accrued alimony, that defendant be directed to pay to plaintiff the amount provided for by the decree of such court and for other relief. Plaintiff and defendant were residents of the State of Florida and defendant appeared and filed an answer in the action in such State.
The answer contains a denial of paragraph twelfth of the complaint and an affirmative defense that the rule to show cause recited in said paragraph twelfth of the order and judgment of the Florida court was not served upon defendant as provided in said rule, that the Florida court was without jurisdiction to *448grant the judgment and that said judgment is null and void. It appears from the documentary evidence submitted by movant that the defendant and his Florida attorney were served as provided in the amended rule and order to show cause and that the court found that the rule was duly served on the defendant according to law. The court further found that the defendant was in arrears in payment of alimony in the amount of $1,776, and entered judgment against defendant for said sum. The defenses set up in defendant’s answer are sham and frivolous and are stricken.- (Cf. Fleischer v. Terker, 259 N. Y. 60.)
Plaintiff’s motion for judgment is granted. The judgment of the Florida court is made the judgment of this court to the extent of granting to plaintiff a money judgment against the defendant for the sum of $1,776, arrears found to be due from defendant, with interest from October 3, 1961. The motion, insofar as it seeks counsel fees is denied, there being no authority for allowance thereof.